Citation Nr: 0017643
Decision Date: 07/05/00	Archive Date: 09/08/00

Citation Nr: 0017643	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for chronic medial 
tibial stress syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1995 to August 
1996.  The Board entered a decision on this issue, among 
others, on January 20, 2000.  The veteran's representative 
has asked that the decision as to this issue be vacated.


FINDING OF FACT

The veteran was not issued a statement of the case following 
receipt of the document accepted as a notice of disagreement 
with the initial rating for chronic medial tibial stress 
syndrome.


CONCLUSION OF LAW

The Board's January 2000 decision as to a higher initial 
rating for chronic medial tibial stress syndrome denied the 
veteran due process.  38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. § 20.904(a)(2) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1998, service connection for chronic medial tibial 
stress syndrome of the right leg was established by RO rating 
action and an initial 10 percent rating was assigned.  In 
June 1998, the veteran's representative submitted a VA Form 
646 that included the initial rating for the right leg stress 
fracture as an issue on appeal.  Because a January 1998 
supplemental statement of the case described the evidence 
considered and the applicable rating criteria, the December 
1998 written brief presentation was accepted by the Board as 
a substantive appeal. 

The January 1988 supplemental statement of the case, with 
respect to the initial rating for chronic medial tibial 
stress syndrome, was in fact the initial notice of the rating 
decision and, as it was issued prior to the notice of 
disagreement, cannot satisfy the requirements of 38 U.S.C.A. 
§ 7105(d).  As the veteran was entitled to statement of the 
case after the notice of disagreement, his procedural due 
process rights have not been observed.  This is a basis for 
vacating the decision.  38 C.F.R. § 20.904(a)(2).

ORDER

The January 20, 2000, Board decision as to a higher initial 
rating for chronic medial tibial stress syndrome is vacated.


REMAND

For the above reason, the case must be returned to the RO for 
the following action:

The RO should issue a statement of the 
case addressing the initial rating for 
chronic medial tibial stress syndrome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

(this page left blank for format preservation)




Citation Nr: 0001676	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

2.  Entitlement to service connection for tendonitis.

3.  Entitlement to service connection for athlete's foot or 
other fungus infection.

4.  Entitlement to a higher initial rating for chronic medial 
tibial stress syndrome of the right leg, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to August 
1996.

This appeal arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection 
claims for bilateral patellofemoral syndrome, tendonitis, 
right leg stress fracture, and athlete's foot. The veteran 
has appealed to the Board of Veterans' Appeals for favorable 
resolution.  

The veteran submitted a substantive appeal in June 1997 
indicating a desire for a hearing before a member of the 
Board.  He did testify before an RO hearing officer in July 
1997; however, his request for a hearing before a Board 
member went unnoticed until his claims file was forwarded to 
the Board.  In a June 1998 letter addressed to the veteran at 
his mailing address of record, the Board requested that the 
veteran clarify whether he still desired a hearing before a 
Board member.  The Board informed the veteran that if a 
response was not received within 30 days of the date of the 
letter, the Board would assume that the veteran no longer 
desired a hearing.  No response was received from the veteran 
and the Board's letter was not returned as undeliverable by 
the Post Office.  In December 1998, the veteran's 
representative reported that efforts to contact the veteran 
concerning this matter had failed.  Because the veteran has 
not responded, the Board considers his request for a hearing 
before a member of the Board to be withdrawn.  

In January 1998, service connection for chronic medial tibial 
stress syndrome of the right leg was established by RO rating 
action and an initial 10 percent rating was assigned.  In 
June 1998, the veteran's representative submitted a VA Form 
646 that includes the initial rating for the right leg stress 
fracture as an issue on appeal.  Because a January 1998 
supplemental statement of the case described the evidence 
considered and the applicable rating criteria, the December 
1998 written brief presentation is accepted as a substantive 
appeal. 


FINDINGS OF FACT

1.  The veteran's assertion that he has bilateral 
patellofemoral pain syndrome related to active service is not 
supported by competent medical evidence of a diagnosis of 
bilateral patellofemoral pain syndrome; the claim is not 
plausible.

2.  The claim for service connection for tendonitis lacks 
competent medical evidence of a current diagnosis of the 
condition; the claim is not plausible.

3.  Athlete's foot or other fungus infection was first shown 
during active service and is related to the current foot 
condition.

4.  The service-connected chronic medial tibial stress 
syndrome has been manifested throughout the appeal period by 
tenderness and pain on palpation of the mid tibia area; 
moderate knee or ankle disability is not shown.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
patellofemoral pain syndrome or for entitlement to service 
connection for tendonitis.  38 U.S.C.A. § 5107(a) (1991).

2.  Athlete's foot or other fungus infection was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  The criteria for an initial rating higher than 10 percent 
for service-connected chronic medial tibial stress syndrome 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic 
Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

I.  Bilateral Patellofemoral Syndrome

The veteran's service medical records (SMRs) are negative for 
bilateral patellofemoral syndrome or other knee complaints.  

In November 1996, a VA examiner gave a diagnosis of 
patellofemoral syndrome, by history, based solely on the 
veteran's reported medical history.  In September 1997, a VA 
examiner reported that the right knee displayed full range of 
motion with no evidence of crepitus, effusion or warmth.  The 
patella tracked well and was not tender.  Significantly 
though, the examiner also reported a one-plus Lachman's sign 
and one-plus anterior Drawer sign of the right knee.  The 
examiner's comments also suggest that similar symptoms were 
found at the left knee.  In the diagnosis section of the 
report, the examiner clearly stated that the veteran's right 
knee pain was not caused by military service.  The examiner 
then cautioned that the veteran's shin splint condition 
"could certainly cause his symptoms to be worse in his right 
knee and ankle because of the change in his ambulatory gait 
pattern, although on examination today he had a normal gait 
and ambulation."  

The Board notes that there is no diagnosis of the claimed 
condition.  The examiner's referral to a "shin splint 
condition" appears to refer to the service-connected 
condition medial tibial stress syndrome of the right leg.  
Thus, there is no medical indication here that the veteran 
has bilateral patellofemoral syndrome as claimed.  

Although the veteran has attempted to supply a diagnosis of 
the claimed condition, the veteran, as a layperson without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this case, the Board emphasizes that to be well grounded the 
veteran's claim must be supported by a competent medical 
diagnosis.  In the absence of competent evidence of a 
diagnosis to support the claim, the claim is not plausible 
and must be denied as not well grounded.  As such, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

It appears that the RO denied the veteran's claim for service 
connection on the merits, while the Board has concluded that 
the claim is not well grounded.  However, the United States 
Court of Veterans Appeals has held that "when a RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

II.  Tendonitis

The veteran's SMRs noted possible tendonitis in December 
1995.  An assessment of tendonitis of the tibialis anterior 
was made in April 1996.  Later in April 1996, an examiner 
noted "tendonitis improved."  

In October 1996, the veteran requested VA service connection 
for tendonitis.  The VA examination reports of November 1996 
are negative for any mention of tendonitis except for the 
veteran's recollection of having been given an in-service 
diagnosis of tendonitis.  In November 1997, a VA examiner 
noted that there was no pain to palpation at the posterior 
tibial tendon, no point tenderness in the ankle area, and 
that there was full strength in related muscles.  In short, 
the veteran's claim lacks medical evidence of any current 
tendonitis.  

Although the veteran has attempted to supply a diagnosis of 
tendonitis, the veteran, as a layperson without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical issue such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, 2 Vet. 
App. at 494-5.  In this case, the Board emphasizes that to be 
well grounded the veteran's claim must be supported by a 
competent medical diagnosis.  In the absence of competent 
evidence of a diagnosis of tendonitis to support the claim, 
the claim must be denied as not well grounded.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  McKnight, 131 F.3d 
at 1485.  

It appears that the RO denied the veteran's claim for service 
connection on the merits, while the Board has concluded that 
the claim is not well grounded.  However, the United States 
Court of Veterans Appeals has held that "when a RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer, 9 Vet. App. 
at 432.

III.  Athlete's Foot or Other Fungus Infection

The veteran's SMRs reflect that he was examined for active 
duty in January 1995.  The report contains no findings or 
complaints relevant to fungus infections.  The veteran first 
complained of foot itching and cracking of the skin around 
the area of the toes in April 1996.  He reported that the 
condition began the previous October.  The veteran reported 
that it itched and sometimes hurt when he walked.  The 
examiner noted visible cracks between the toes and gave an 
assessment of "most probably fungus infection of the feet."  
Lotrimin and foot care was prescribed. 

The veteran submitted a claim for service connection in 
October 1996, claiming that athlete's foot began in 1995.  

In November 1996, a VA general medical examiner found 
cracking and dry skin on the plantar aspect of the toes, 
bilaterally, consistent with athlete's foot.  

In July 1997, the veteran testified before an RO hearing 
officer that the foot symptoms have been visible continuously 
since boot camp and that the condition definitely did not 
exist prior to active service.  

Initially, the Board finds all of the elements necessary to 
well ground this service connection claim.  There is medical 
evidence of the onset of an in-service fungal infection of 
the feet, medical evidence of a current athlete's foot 
infection, and competent lay evidence of continuity of 
symptomatology.  Thus, the claim is plausible.  However, the 
establishment of a plausible claim does not dispose of the 
issue.  The Board must review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  The Board finds that all relevant evidence 
for equitable disposition of this claim has been obtained to 
the extent possible and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
See 38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999). 

The veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

Because the veteran is presumed to have been sound at entry, 
clear and unmistakable evidence demonstrating that the 
condition pre-exists service is required to rebut the 
presumption.  No such evidence has been submitted in this 
case.  The veteran testified that the condition began during 
boot camp and has continued since that time.  The medical 
evidence of record indicates the condition began during 
active service and has continued to the present time.  There 
is no evidence, medical or otherwise, that argues against 
service connection.  The Board therefore finds that the 
evidence favors the claim for entitlement to service 
connection for athlete's foot or other fungus infection.

IV.  Initial Rating

As a preliminary matter, the Board notes that the veteran's 
claim for a higher initial rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also 
finds that all relevant evidence for equitable disposition of 
the claim has been obtained to the extent possible.

Review of the history of the service-connected chronic medial 
tibial stress syndrome of the right leg reflects that this 
disability arose during basic training in December 1995 with 
discovery of effusion in the tibial tendon area.  The 
assessment was tibialis tendonitis vs. sprain.  The veteran's 
SMRs note that he was evaluated at the beginning of infantry 
school in January 1996 for shin splint screening.  He 
complained of lower right leg pain for two to three weeks 
following a forced march in basic training.  The examiner 
found point tenderness at the mid tibia on the medial side.  
Some of the examiner's handwritten notes are not legible but 
an assessment of stress fracture of the mid tibia was given.  
Limited duty for 30 days was recommended.  A February 1996 
report notes that X-rays were negative but the veteran was 
following stress fracture protocol.  The assessment was rule 
out stress fracture, radiology read as negative, do bone 
scan.  30 days of limited duty was recommended.  A bone scan, 
conducted in April 1996, indicated that very mild stress 
related changes were seen in the right tibia with similar but 
minimal changes at the same location in the left tibia.  The 
impression was mild, right greater than left, stress changes 
within the right tibia.  

An April 1996 sports medicine consultation report notes 
complaint of pain with walking.  There was pain along the 
medial edge of the right tibia and at the anterior tibialis 
tendon.  The impressions were stress-related changes at the 
right tibia and tendonitis of the tibialis anterior.  A cane 
and light duty were recommended to reduce weight bearing for 
two weeks.  A later April 1996 treatment report indicates 
that the veteran's right leg felt much better and that he had 
requested to go back to full duty.  The examiner noted 
minimal pain at the right tibia area.  The impressions were 
stress-related changes of right tibia, asymptomatic, and 
tendonitis, improved.  

A May 1996 report notes that after the veteran returned to 
full duty the leg pain returned after running 1/4 mile.  The 
impression was medial tibial stress syndrome, chronic.  
Later, a physical evaluation board recommended discharge.  
The veteran was subsequently discharged in August 1996.  No 
separation examination report is of record.  

A November 1996 VA joints examination report contains a 
diagnosis of history of stress fracture of the right leg with 
residual pain.  

In July 1997, the veteran testified before an RO hearing 
officer that he had continued right leg pain at his job.  He 
said that the pain was felt in both legs.  He also reported 
that standing long periods at work caused right leg swelling.  

A September 1997 VA joints examination report notes that the 
veteran reported occasional sharp pain at the right knee and 
right ankle that was not related to any specific activity.  
He also reported a duller mid tibia pain.  He reported 
occasional numbness of the right foot that was not position 
related.  He reported that he was working and that the job 
did not aggravate these areas, although he did feel pain 
while working.  He also reported that he was afraid to take 
on any new activities for fear of more pain.  He denied any 
right knee or ankle instability, swelling, or night pain.  
The examiner noted that the veteran walked normally without 
limp.  There was no evidence of gross atrophy of a lower limb 
or ecchymosis or contusion of the skin.  The right knee 
displayed full range of motion with no evidence of crepitus, 
effusion or warmth.  The patella tracked well and was not 
tender.  There was no instability to varus or valgus 
alignment, although there was 3 degrees of valgus alignment 
on the right.  He had one plus Lachman's sign and one-plus 
anterior Drawer sign on the right and was felt to be equal on 
the left.  The right ankle was negative for erythema, warmth, 
anterior drawer, and talar tilt test.  Range of motion and 
sensation was normal.  Deep tendon reflexes at the knees and 
ankles were normal and equal bilaterally.  He could ambulate 
on the toes and heels without difficulty.  Strength was full 
and there was no pain at the posterior tibial tendon or at 
the right ankle.  The veteran did report some pain to 
palpation at the mid aspect of the right tibia on the 
posterior medial aspect.  X-rays of the right knee, leg, and 
ankle were normal.  

In the diagnosis section of the report, the examiner 
specifically reported that "his work function is not hampered 
by his injury."  The examiner also reported that any pain was 
not activity related.  The examiner felt that there was no 
reason that the veteran could not work without limitation. 

In January 1998, service connection for chronic medial tibial 
stress syndrome of the right leg was established by RO rating 
action and an initial 10 percent rating was assigned under 
Diagnostic Code 5299-5262 for malunion of the tibia or fibula 
with slight knee or ankle disability.  The veteran appealed 
for a higher initial rating.

Turning now to the initial rating assigned by the RO, the 
Board notes that disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt that arises in considering the evidence must 
be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1999).  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  See 38 C.F.R. §§ 4.40 
and 4.45 (1999).  

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
38 C.F.R. § 4.44 (1999).

The tenets of DeLuca v. Brown, 8 Vet. App. 202 (1995), are 
not applicable to the case because the disability in question 
in not rated according to limitation of motion. 

With respect to the veteran's claim for a higher initial 
rating for chronic medial tibial stress syndrome, the Board 
notes that a 10 percent rating was assigned under Diagnostic 
Code 5299-5262, impairment of the tibia or fibula.  The Board 
points out at this point that there appears to be no other 
applicable diagnostic code offering a higher rating.  
Therefore, the Board will consider a higher rating under 
Diagnostic Code 5262 only.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999). 

The service-connected chronic medial tibial stress syndrome 
has been manifested throughout the appeal period by 
tenderness and pain on palpation of the mid tibia area.  
Moderate knee or ankle disability is not shown.  Comparing 
the veteran's symptoms to the provision of the rating 
schedule, the Board agrees with the RO that the veteran's 
symptoms do not warrant assignment of a rating higher than 10 
percent.  The objective evidence indicates minimal or no 
functional disability. 

Although no muscle weakness or pain on motion is shown, the 
evidence indicates that there is right leg pain, although it 
is not activity related.  Applying the tenets of 38 C.F.R. 
§§ 4.40, 4.44, and 4.45, the Board does not find additional 
impairment to warrant a 20 percent rating.  In this regard, a 
VA examiner stated there was no impact on the veteran's 
ability to work.  Therefore, even considering the impact of 
pain, the symptoms do not approximate the criteria for a 20 
percent evaluation.

In reaching its decision, the Board has considered the 
complete history of the disability in question (38 C.F.R. 
§ 4.41) as well as the current clinical manifestation and the 
effect the disability may have on the earning capacity of the 
veteran.  The Board has also considered the provisions of 38 
C.F.R. § 4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  

Furthermore, this case does not involve an exceptional or 
unusual disability picture with such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Thus, referral of 
the case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In summation, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent.  Consequently, 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  At no time during the 
appeal period has the disability in question been shown to 
warrant a rating higher than that assigned.  Therefore, a 
staged rating from the initial effective date forward is not 
necessary.  Fenderson, 12 Vet. App. at 126-7.  












	(CONTINUED ON NEXT PAGE)


ORDER

1.  In the absence of evidence of a well-grounded claim, the 
claims for service connection for bilateral patellofemoral 
syndrome and tendonitis are denied.

2.  The claim for service connection for athlete's foot or 
other fungal infection is granted.

3.  The claim for a higher initial rating for chronic medial 
tibial stress syndrome of the right leg is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


